DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (polypeptides) and the polypeptide of SEQ ID 1 without traverse in the reply filed on 18 Feb, 2022.  In the response of 24 June, 2022, applicants amended their claims so that the elected species no longer reads on the claims.

Applicants have amended the claims so the elected species no longer reads on the claims.  Following Markush practice, the search has been expanded to an independent claim, and a reference that anticipated it was found.

Claims Status
Claims 1, 2, 4, 6, 8, 10, 12, 13, 16, 17, 19, 21, 22, 23, 25, 27, 28, and 30-34 are pending.
Claims 1, 2, 4, 8, 16, and 19 have been amended.
Claims 33 and 34 are new.
Claims 4, 8, 10, 17, 19, 22, 23, 25, 27, 28, and 30-34 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim(s) 1, 2, 4, 6, 8, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by the NCBI protein entry CPXV225 (2006) for a cowpox protein is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Mohamed et al (PNAS (2009) 106(22) p9045-9050) is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 under 35 U.S.C. 103 as being unpatentable over the NCBI protein entry CPXV225 (2006) for a cowpox protein in view of Mohamed et al (PNAS (2009) 106(22) p9045-9050) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).
The Supreme Court has given a 3 part test for patent eligibility:
Are the claims drawn to a process, machine, manufacture, or composition of matter?
If the first test is passed, does a judicial exception apply?
If a judicial exception applies, is there something beyond the judicial exception?
Applying the test:

the claims are drawn to a polypeptide with at least 90% sequence identity with SEQ ID 1 and some functional limitations, along with a limitation of either no more than 5 ankyrin repeat motifs or an F-box motif deletion.  This is a composition of matter, passing the first test.
NCBI GenBAnk entry AAM13662.1 (uploaded 2006) is identical to SEQ ID 1, and describes a cowpox virus protein.  This is a naturally occurring compound.  Note that in Myriad, the Supreme Court ruled that fragments of a naturally occurring biopolymer are still natural products, and are not patentable if they fail this 3 part test.  Claims 12, 13, and 21 list polypeptides that the claimed sequences must bind to, but that is an inherent function of the sequence, so the judicial exception still applies.  Claim 16, and claims dependent on it, require a pharmaceutically acceptable carrier or excipient.  This can be met with a polypeptide of SEQ ID 1 and naturally occurring compounds such as water or cellulose.
Applicants have provided no evidence that embodiments of the claims have any special properties not found in the full length polypeptide.  All claims can be met with the polypeptide and a naturally occurring carrier or excipient.  There is no evidence of record that dissolving the polypeptide in water or other naturally occurring carriers or excipients will lend additional significant properties.  Thus, the claims are not patent eligible.
response to applicant’s arguments
	Applicants argue that amending the claims to require no more than 5 ankyrin repeat units or an F-box deletion overcomes the rejection.
Applicant's arguments filed 24 June, 2022 have been fully considered but they are not persuasive.

As noted in the rejection (as amended), fragments of a polypeptide still can run afoul of this statute under current court precedent.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
	There are two points of issue:  1) what sequences will inhibit at least one inflammatory modulating protein and 2) which sequences will be Ankyrin repeat motifs.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  For both points of issue, all examples use a cowpox Ankyrin repeat motif.  Homologs from other poxviruses are given as examples (table 1, p56).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming polypeptide inhibitors of inflammatory modulating proteins comprising Ankyrin repeat motifs and some degree of sequence identity with SEQ ID 1.  This requires that polypeptides with the functional ability to inhibit one or more polypeptides that modulate inflammation and to fold into an appropriate structure.  However, applicants have not discussed what is needed to meet these functional limitations.  A person of skill in the art, armed with applicant’s disclosure, would be unaware of what chemical/sequence/physical features are required to meet these limitations.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
There are a very large number of polypeptides involved in inflammation.  Hawkins et al (Biochim. Biophys. Acta (2015) 1851 p882-897) discuss the PI3K pathway in the context of inflammation (title).  A rather abbreviated pathway of downstream signaling is given (fig 3, p886, top of page); note that this is clearly a large number of polypeptides involved in this pathway.  All of them reasonably are involved in inflammation (i.e. read on inflammatory modulating protein) because they modulate each other.  Liu et al (Signal Transduction and Targeted Therapy (2017) 2 e17023) discusses the NF-kB signaling pathway in inflammation (title).  Much of the paper discusses the large number of polypeptides that influence this pathway.  It is not hard to find other pathways involved in inflammation; it is a multifaceted phenomenon with lots of inputs – note that the polypeptides that applicants are discussing are not mentioned in these two references.  It is very clear from the prior art that polypeptides that modulate inflammation is a very large genus of compounds.  
Reynolds et al (PLoS ONE (2011) 6(7) e22471) discusses a combinatorial method of identifying biomarkers (title).  A number of phage clones that bound to a pancreatic cancer cell line were used to identify their binding partner (table 1, 6th page, 1st column).  Note that there are multiple sequences that bind to Annexin A2 and Vimentin, with no clear identity between all the peptides (although pairs can be found with some level of identity).  This strongly suggests that there need be no significant levels of identity between different polypeptides inhibit a given inflammatory modulating polypeptide, much less between two different ones.
Even if a given polypeptide is found that meets the claim limitations, it is not clear how it can be modified to describe other polypeptides that meet the claim limitations, absent a full structure/activity workup (which has not been done).  Bhattacharya et al (PLoS ONE (2017) 12(3) e0171355) looks at how small mutations will affect structure and activity (abstract).  While the data was not complete, it is clear that a single amino acid mutation can have great effects on a number of parameters, such as activity, stability, and shape (table 2, 8th page, top of page).  Using a different methodology, Yampolsky et al (Genetics (2005) 170 p1459-1472) shows that almost all mutations, even conservative ones, have a high probability of abrogating activity (table 3, p1465, top of page).  In other words, any random mutation of a polypeptide will have a high probability of losing the claimed functional requirement.
Ankyrin repeats are defined (medical-dictionary.thefreedictionary.com/ankyrin+repeat, downloaded 16 March, 2022) as a short repetitive sequence of amino acids consisting of a beta strand followed by two alpha helices and a beta strand.  The beta strands on adjacent ankyrin repeats combine to form a short antiparallel beta sheet.  In other words, ankyrin repeats are defined by the shape they form, not their sequence (or identity with a given sequence).  
However, as of the priority date of applicant’s invention, it was not possible to determine the structure of a polypeptide given its sequence without actually synthesizing the polypeptide and performing a structural determination.  Howes (C&EN (2020)) discusses DeepMind AI for predicting protein structures (title).  The best structure determination program in 2018 simply could not match the actual structures determined experimentally (1st page, 3d paragraph).  It was not until 2020 that a program could accomplish this feat with any degree of reliability (1st page, 4th paragraph).  This is after the priority date of applicant’s invention, which shows that, at that time, it was impossible to compute the structure of a polypeptide from the sequence.  
(d) representative number of samples:  Applicants have demonstrated that a polypeptide from cowpox has the required functional abilities, and suggests that homologs of that polypeptide also will work; about a dozen different similar sequences.  There is no discussion (beyond boilerplate about conservative substitutions) of how the polypeptides can be modified and still retain the functional characteristics required by the claims.  65% identity, with a standard definition of identity, will allow for 216 mutations of this 619 AA sequence.  This allows for 2.6x10865 sequences that meet the percent identity limitations of claim 1 (assuming only the canonical 20 amino acids are used, which is not a claim limitation).  Without some idea of how the polypeptides can be modified, the sequences disclosed by applicants are not sufficient to determine which of these sequences will meet the claim limitations.  Thus, the claims lack written description.
response to applicant’s arguments
	Applicants argue that the 90% identity requirement overcomes the binding issue, and that a person of skill in the art knows what is required for an ankyrin repeat unit.
Applicant's arguments filed 24 June, 2022 have been fully considered but they are not persuasive.

	Applicants argue that a requirement of 90% identity of SEQ ID 1 will require binding to one or more inflammatory modulating proteins.  There are two issues with this argument.  First off, as noted in the rejection under 35 USC 112(b), below, the window over which the identity is calculated is not defined.  A small window will allow for polypeptides very different than SEQ ID 1 to read on the claims.  The second is that no one knows what positions are required for activity.  This makes it impossible for a person of skill in the art to know if any mutated variant will maintain the required activity.
	For the second point, applicants argue that a person of skill in the art would understand what is required for an ankyrin repeat unit, pointing to Mosavi et al (Prot. Sci. (2004) 13 p1435-1448).  That reference discloses a large amount of variability (note fig 3b), making it difficult to find a consensus sequence.  Note that Zhang et al (J. Mol. Biol. (2000) 299 p1121-1132) disclose P16INK4, with 4 ankyrin repeat units (abstract).  This sequence has no significant identity with SEQ ID 1 (with 6 ankyrin repeat units) according to NCBI Blast, using default parameters

    PNG
    media_image1.png
    97
    1089
    media_image1.png
    Greyscale
.  While there may be some sequence similarity, there clearly can be a great deal of variation in these units, making it difficult to predict from sequence.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims all require a defined level of sequence identity.  Sequence identity is defined (paragraph 53) as the degree two polymer sequences have the same sequential composition of monomer subunits over a given window.  The problem is that the window (the length the sequence is compared to) is not defined.  A sequence with the adjacent amino acids MS (the first two amino acids of SEQ ID 1) will have 100% sequence identity if the window is 2 AA wide, 67% identity if the window is 3 AA wide, and less than 65% identity for a wider window.  This means that such an embodiment will meet the sequence identity limitations or not meet the limitations, dependent on a variable not defined in the claim.   If it is not clear if an embodiment reads or doesn’t read on a claim, the claim is indefinite.
response to applicant’s arguments
	Applicants argue that a person of skill in the art would understand what is meant by identity.
Applicant's arguments filed 24 June, 2022 have been fully considered but they are not persuasive.

	The issue is that, as there is a parameter in the claim that is not fixed; an embodiment can either meet or not meet the claim limitations depending on this parameter (how wide the window is set).  The window clearly cannot be the standard full length polypeptide.  Comparison of SEQ ID 1 (full length cowpox protein) and SEQ ID 4 (cowpox -F-box) shows that the F-box is over 10% of the length of the full length polypeptide: 
    PNG
    media_image2.png
    695
    711
    media_image2.png
    Greyscale
(note that SEQ ID 1 is 619 amino acids long).  That means that SEQ ID 1 with an F-box deletion cannot meet the 90% identity limitation with a 619 amino acid length window.  This means that the window length cannot be the full length polypeptide.  As it is not defined, it is arbitrary.  

New Rejections
Claim Rejections - 35 USC § 112(a)
	The legal basis for rejections under this statue was given above, and will not be repeated here.

Claims 1, 2, 6, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicants have amended the claims to polypeptides with no more than 5 ankyrin repeat motifs.  There is support for more than 5 ankyrin repeat units (paragraph 9), and for variations of between 2-6, 3-6, 4-6, 5-6, and 5 ankyrin repeat units (paragraph 77).  However, there is no support found for a range of less than 6 ankyrin repeat units.  Thus, this amendment constitutes new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (J. Mol. Biol. (2000) 299 p1121-1132) with evidentiary support from the NCBI sequence P42771 (available 1995).
Applicants are claiming an inflammatory modulating polypeptide with at least 90% identity with SEQ ID 1, and either no more than 5 ankyrin repeat units or an F-box motif deletion.
Zhang et al discuss a segment from E69 to D156 of P16INK4; a segment with two ankyrin repeat units (p122, 2nd column, 1st paragraph).  As evidenced by the NCBI sequence for this protein, this sequence is EPNCADPATLTRPVHDAAREGFLDTLVVLHRAGARLDVRDAWGRLPVDLAEELGHRDVARYLRAAAGGTRGSNHARIDAAEGPSDIPD.  Not that the sequence PN is common to both this sequence (2nd and 3d amino acids) and SEQ ID 1, so for a window of 2 amino acids, these sequences have 100% identity.  Some experiments were run with the sequence dissolved in Tris buffer with EDTA and DTT (a pharmaceutically acceptable carrier).

The sequence has 100% identity over a window of 2 amino acids; as defined by applicants, this meets the limitation of 90% identity.  It has 2 ankyrin repeat units (less than 5), and has every structural feature that applicants have stated is required to inhibit an inflammatory modulating protein.  Thus, the reference anticipates claims 1, 2, 12, and 13.
The Merriam Webster dictionary defines a derivative as a substance that can be made from another substance.  A polypeptide can be rendered down to its individual amino acids and resynthesized with a different sequence.  Thus, the reference anticipates claim 6.
The reference teaches the polypeptide in aqueous medium, anticipating claims 16, 21, and 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658